DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 20040020279) in view of Holm-Kennedy (US 4951510).
With respect to clam 10, Degertekin teach a sensor , the sensor including a structure with a distal tip (a probe-based instrument to sense an scan samples (sensor) including cantilever 122 (structure) with a tip (distal tip) (see figure 3B, pars 0059, 0061); a motor coupled to the sensor (an actuator coupled to the probe, pars 0061, 0063, claim 1); a monitor to measure movement of the structure upon operation of the motor (a detector 120 (monitor) to measure deflection(movement) of the cantilever 122 upon operation of the actuator, pars 0024, 0069); and a computing environment configured to receive data from the monitor and calculate an applied force applied to the sensor based on the received data (a computer (computing environment) configured to receive deflection data from 
With respect to claim 13, combined Degertekin and Holm-Kennedy discloses the multiple axis force sensor of the claim 10, Degertekin discloses wherein the motor is configured to act on the structure with a vibrating force (the actuator is configured to act on the cantilever 122 with a vibration force, par 0092). Degertekin is silent to disclose an anisotropic structure. Holm-Kennedy discloses an anisotropic structure (an anisotropic cantilever beam, column 10, line 60 to column 11, line 11, claim 1). It would have been obvious to ne of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s device to provide an anisotropic structure as taught by Holm-Kennedy to gain the advantage of analyzing the sample and detecting errors or anomalies in different axes in an efficiency manner.
With respect to claim 15, combined Degertekin and Holm-Kennedy discloses the multiple axis force sensor of the claim 10. Degertekin discloses wherein the computing environment is configured to calculate the applied force based on the measured movement of the anisotropic structure (the computer is configured to calculate the force based on the deflection of the cantilever 122, par 0080, claim 10). Degertekin is silent to disclose an anisotropic structure. Holm-Kennedy discloses an .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Degertekin in view of Holm-Kennedy as applied to claim 10 above, and further in view of Freitag et al (US 20080151441).
   With respect to claim 11, combined Degertekin and Holm-Kennedy teach the multiple axis force sensor but is silent to discloses wherein the sensor is an anisotropic structure. Freitag et al teach wherein the sensor is an anisotropic structure (the magnetoresistive sensor is an anisotropic structure, abstract). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s device to provide wherein the sensor is an anisotropic structure as taught by Preitag et al to gain the advantage of analyzing the samples and detecting errors or anomalies in different axes in an efficient manner.
 	
 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Degertekin in view of Holm-Kennedy as applied to claim 10 above, and further in view of Harrison (US 20080151441). 
 	With respect to claim 14, combined Degertekin and Holm-Kennedy teach the multiple axis force sensor but is silent to discloses wherein the motor includes a rotating or revolving eccentric or off-center weight. Harrison teach the motor includes a rotating or revolving eccentric or off-center weight (the rotor (motor) includes a revolving eccentric weight, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s .
 	
 	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin in view of Holm-Kennedy as applied to claim 10 above, and further in view of Beyeler et al (US 7712366). 
 	With respect to claim 16, combined Gegertekin and Holm-Kennedy discloses the multiple axis force sensor. Degertekin discloses the monitor (the detector 120, par 0029), but is silent to disclose force sensor. Beyeler et al discloses a force sensor (a capacitive micro force sensor 1, column 1, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degetekin’s device to provide a force sensor as taught by Beyeler et al to gain the advantage of dynamically calculating anomalies in the force and modifying the applied force based on the application.
 	With respect to claim 17, combined Degertekin in view of Holm-Kennedy and Beyesler et al discloses the multiple axis force sensor of the claim 16, but is silent to discloses wherein the force sensor is an accelerometer coupled to the structure. Beyeler et al discloses wherein the force sensor is an accelerometer coupled to the structure (the force sensor 1 is an accelerometer coupled to the silicon structure, figure 5, column 4, lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s device to provide wherein the force sensor is an accelerometer coupled to the structure as taught by Beyeler to gain the advantage of dynamically calculating anomalies in the acceleration and modifying the applied force based on the application. Dergetekin is silent to discloses an anisotropic structure. Holm-Kennedy discloses an anisotropic structure (an anisotropic cantilever beam, column 10, line 60 to column 11, line 11). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s device to provide an anisotropic structure as taught by Holm-
 	With respect to claim 18, combined Degertekin in view of Holm-Kennedy and Beyesler et al discloses the multiple axis force sensor of the claim 17, but is silent to discloses wherein the accelerometer is a multi-axis accelerometer. Beyeler et al discloses wherein the accelerometer is a multi-axis accelerometer (column 2, lines 8-13). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s device to provide wherein the accelerometer is a multi-axis accelerometer as taught by Beyeler et al to gain the advantage of dynamically calculating anomalies in the acceleration along multiple axes and modifying the applied force based on the application.
 	With respect to claim 19, combined Degertekin in view of Holm-Kennedy and Beyesler et al discloses the multiple axis force sensor of the claim 18, but is silent to discloses wherein the accelerometer is three-axis accelerometer.  Beyeler et al discloses wherein the accelerometer is a three- axis accelerometer (column 3, lines 29-55). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Degertekin’s device to provide wherein the accelerometer is a three-axis accelerometer as taught by Beyeler et al to gain the advantage of dynamically calculating anomalies in the acceleration along multiple axes and modifying the applied force based on the application. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fowler (US 7555398) discloses sensor system error reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYAN BUI/Primary Examiner, Art Unit 2865